                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GIANNI VERSACE, S.P.A.,
                                                   Case No. 19-cv-01812
                      Plaintiff,
                                                   Judge Charles R. Norgle
       v.
                                                   Magistrate Judge Sheila Finnegan
YU YANLI, et al.,

                      Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Gianni

Versace, S.p.A. (“Versace”) hereby dismisses this action with prejudice as to the following

Defendants:

               Defendant Name                                   Line No.
            Cure Drop Shipping Store                               75
             AMUMIU Kamm Store                                     95
            DUDALINA Official Store                               102
                 U-ZONE Store                                     146

Dated this 25th day of April 2019.        Respectfully submitted,

                                         /s/ RiKaleigh C. Johnson
                                         Paul G. Juettner
                                         Justin R. Gaudio
                                         RiKaleigh C. Johnson
                                         Greer, Burns & Crain, Ltd.
                                         300 South Wacker Drive, Suite 2500
                                         Chicago, Illinois 60606
                                         312.360.0080
                                         312.360.9315 (facsimile)
                                         pjuettner@gbc.law
                                         jgaudio@gbc.law
                                         rjohnson@gbc.law

                                         Counsel for Plaintiff Gianni Versace, S.p.A.
